Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 1 of 23




                   EXHIBIT "A"
4/9/2021                     Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 2 of 23
                 https://search.bexar.org/Case/CaseDetail?r=a18dd22f-838c-4827-ab28-f081ea7d5e14&st=l&l=Rajpari&fn=Anwerali&m=&&p=2_2021CI03…




   Case #2021CI03696
   Name: ANWERALI RAJPARI

   Date Filed : 3/1/2021

   Case Status : PENDING

   Litigant Type : PLAINTIFF

   Court : 225

   Docket Type : OTHER CIVIL CASES

   Business Name :

   Style : ANWERALI RAJPARI

   Style (2) : vs SAFECO INSURANCE COMPANY OF INDIANA




https://search.bexar.org/Case/CaseDetail?r=a18dd22f-838c-4827-ab28-f081ea7d5e14&st=l&l=Rajpari&fn=Anwerali&m=&&p=2_2021CI03696++++DC…     1/2
4/9/2021                   Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 3 of 23
               https://search.bexar.org/Case/CaseDetail?r=a18dd22f-838c-4827-ab28-f081ea7d5e14&st=l&l=Rajpari&fn=Anwerali&m=&&p=2_2021CI03…




   Case History
                                            Currently viewing 1 through 6 of 00006 records

     Sequence               Date Filed              Description

    P00005                 3/31/2021               ORIGINAL ANSWER OF
                                                   SAFECO INSURANCE COMPANY OF INDIANA
    S00001                 3/3/2021                CITATION CERTIFIED MAIL
                                                   SAFECO INSURANCE COMPANY OF INDIANA
                                                   ISSUED: 3/3/2021 RECEIVED: 3/3/2021
                                                   EXECUTED: 3/9/2021 RETURNED: 3/17/2021
    P00004                 3/1/2021                JURY FEE PAID
    P00003                 3/1/2021                CIVIL CASE INFORMATION SHEET
    P00002                 3/1/2021                REQUEST FOR SERVICE AND PROCESS

    P00001                 3/1/2021                PETITION
                                                   WITH JURY DEMAND




https://search.bexar.org/Case/CaseDetail?r=a18dd22f-838c-4827-ab28-f081ea7d5e14&st=l&l=Rajpari&fn=Anwerali&m=&&p=2_2021CI03696++++DC…   2/2
                       Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 4 of 23




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 22885339
Notice of Service of Process                                                                            Date Processed: 03/11/2021

Primary Contact:           Arlene Smith
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Safeco Insurance Company Of Indiana
                                              Entity ID Number 2780991
Entity Served:                                Safeco Insurance Company of Indiana
Title of Action:                              Anwerali Rajpari vs. Safeco Insurance Company of Indiana
Matter Name/ID:                               Anwerali Rajpari vs. Safeco Insurance Company of Indiana (10456503)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Bexar County District Court, TX
Case/Reference No:                            2021-CI-03696
Jurisdiction Served:                          Texas
Date Served on CSC:                           03/10/2021
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Brenda Owoeye
                                              713-322-5953

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                 Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 5 of 23
CERTIFIED MAIL #70201290000216726320
                                                                                                 ®III ag ERLtY W.I,~®! II f
                                                                                                          2021CI03696    S00001
                                                              Case Number: 2021-CI-03696
ANWERALI RAJPARI

       vs.                                                                                                       IN THE DISTRICT COURT
                                                                                                                 225th JUDICIAL DISTRICT
SAFECO INSURANCE COMPANY OF INDIANA                                                                              BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants).
                                                                        CITATION
"THE STATE OF TEXAS"
DIRECTED T0:                    SAFECO INSURANCE COMPANY OF INDIANA


                                BY SERVING ITS REGISTERED AGENT, CORPORATION SERVICE COMPANY
                                211 E 7TH ST 620
                                AUSTIN TX 78701-3218

"You have been sued. You may employ an attomey. If you or your attomey do not file a written answer with the clerk who issued this citation by
10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a default judgment
may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of
this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org." Said ORIGINAL PETITION was filed on the 1st day of March, 2021.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 3RD DAY OF March A.D., 2021.

                                                                             J4IoeKEx..aR~o
BRENDA OWOEYE                                                                                   Mary An.gie Garcia
ATTORNEY FOR PLAINTIFF                                                     (1°                  Bexar County District Clerk
516 HEIGHTS BLVD                                                                                101 W. Nueva, Suite 217
HOUSTON, TX 77007-2522                                                                          San Antonio, Texas 78205


                                                                                                By:ACexandraJo(nson, Deputy
ANWERALI RAJPARI                                                                                          Case Number: 2021-CI-03696
                                                                       Officer's Return               .   Court:225th Judicial District Court
vs
SAFECO INSURANCE COMPANY OF INDIANA



Came to hand on the 3rd day of March 2021, A.D., at 1:17 o'clock P.M. and EXECUTED (NOT EXECUTED) by CERTIFIED MAIL, on the
        day of                20        , by deilvering to:                                                       at 211 E 7TH ST 620 AUSTIN
TX 78701-3218 a true copy of this Citation, upon which   I endorsed that date of delivery, together with the accompanying copy of the CITATION
with ORIGINAL PETITION .

Cause of failure to execute this Citation is




                                                                                                 Mary Angie Garcia
                                                                                                Clerk of the District Courts of
                                                                                                Bexar County, TX
                                                                                                By :.ACe.xandraJo(nson, Deputy


                                                                                                                      ORIGINAL (DK003)
                          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 6 of 23
FILED . ,
3/'f/2021 3:50 PM                                                                                       citcml wjd
Mary Angie Garcia
Bexar County Dis:Tict Clerk
Accepted By: Maria Jackson


                                            CAUSE NO.
                                                            2021C103696

              ANWERALI RAJPARI                                       §               IN THE DISTRICT COURT
                  Plevnliff                                          §
                   _                                                 §
              V.                                                     §
                                                                     §                BEXAR COUNTY, TEXAS
                                                                     §
               SAFECO.INSURANCE COMPANY OF                           §
                          INDIANA                                    §              225th
                          Defendant                                  §                         NDICIAL DISTRICT
                                                                     §



                               PLAINTIFF ANWERALI RAJPARI'S ORIGINAL PETITION



              TO THE HONORABLE JUDGE OF SAID COURT:

                       COMES NOW, Anwerali Rajpari, (hereinafter referred to as "Plaintiff'), complaining of Safeco

              Insurance Company of Indiana, (hereinafter referred to as "Defendant") and for cause of action would

              respectfully show unto this Honorable Court and Jury as follows:


                                                  DISCOVERY CONTROL PLAN

              1. Plaintiff intends for discovery to be conducted under Leve13 of Texas Rule of Civil Procedure 190.4 and

                   affirmatively pleads that this suit is not governed by the expedited-actions process of Texas Rule of Civil

                   Procedure 169 because Plaintiff seeks monetary relief of over $250,000.00.


                                                                PARTIES

              2: Plaintiff is an individual residing in Bexar County, Texas.

              3. Safeco Insurance Company of Indiana is aforei            insurance company engaging in the business of

                   insurance in the State of Texas. Defendant may be served with process by serving its registered agent. of




              PlaintiffANWERALI RAJPARI's Original PetitionPage                                                            11
           Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 7 of 23




   service Corporation Service Company at the following address: 211 east 7th street suite 620, Austin


   TX78701-3218.


                                             JURISDICTION

4. The Court has jurisdiction over this cause of action because the amount in controversy is within the


   jurisdictional limits of the Court.


5. The Court has jurisdiction over Defendant Safeco Insurance Company of Indiana because Defendant is a


    foreign insurance company that engages in the business of insurance in the State of Texas and Plaintiff's


    causes of action arise out of Defendant's business activities in the State of Texas. Specifically, Safeco


    Insurance Company of Indiana sought out and marketed for insurance in Texas and has "purposefully


    availed" itself of the privilege of conducting activities in Texas. Kelly v. General Interior Constr., Inc.,


    301 S.W.3d 653, 660-61 (Tex. 2010).


                                                   VENUE

6. Venue is proper in Bexar County, Texas, because the Property is situated in Bexar County, Texas. TEX.


    CIV. PRAC. & REM. CODE § 15.032.


                                                   FACTS

7. Plaintiff purchased a policy from Defendant Safeco Insurance Company of Indiana, (hereinafter referred


    to as "the Policy"), which was in effect at the time of loss


g. The Policy was purchased to insure Plaintiff's property, (hereinafter referred to as "the Property"), which


    is located at 19614 La Sierra Blvd., San Antonio TX 78256.




PlaintffANWERALI RAJPARI's Original PetitionPage                                                             12
            Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 8 of 23




9. Defendant Safeco Insurance Company of Indiana and/or its agent sold the Policy insuring the Property to


    Plaintiff.


10. Plaintiff is a"consumer" as defined under the Texas Deceptive Trade Practices Act ("DTPA") because it


    is an individual who sought or acquired by purchase or lease, goods or services, for commercial, personal,


    or household use.


11. On or about April 13, 2019, Plaintiff experienced a severe storm-related event which caused substantial


    damage to the Property and surrounding homes and businesses in the area. The Property's damage


    constitutes a covered loss under the Policy issued by Defendant Safeco Insurance Company of Indiana.


12. The storm caused damage to the property's roof and exterior. The significant damage to the property


    required full replacement of the damaged items. Defendant intentionally did not properly inspect and


    failed to give an allowance to repair all the damage caused by the storm. Defendant failed to document


    damage caused by the storm in question and wrongly excluded damage that was covered under the policy.


    As Safeco Insurance Company of Indiana must concede, and as any proper investigation by Safeco


    Insurance Company of Indiana would yield, incredible damage and loss was suffered by Plaintiff's


    Property due to storm-related events.


13. Specifically, Safeco Insurance Company of Indiana performed an unreasonable and insufficient


    investigation of the claim. Safeco Insurance Company of Indiana failed to document all the damage to the


    Property caused by the storm in question. Although the damage was covered under the policy, Safeco


    Insurance Company of Indiana wrongly excluded damage to the property including damage to the roof,


    driveway, patio and interior of the property. Safeco Insurance Company of Indiana wrongly under-scoped



PlaintffANWERALI RAJPARI's Original PetitionPage                                                          13
           Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 9 of 23




    the damage to the property and did not give the full allowance to restore the property to its pre-loss


    conditions.


14. Safeco Insurance Company of Indiana intentionally did not properly inspect and failed to give an


    allowance to repair all the damage that was caused by tlie storm. Safeco Insurance Company of Indiana's .


    estimate did not account for the full extent of the cost to fix the roof which require full replacement.


    Instead, Safeco Insurance Company of Indiana only aclrnowledged minimal damage to the property — a


    vastly underestimated amount of the roof, driveway, patio, and interior damage, as evidenced by the


    estimates prepared by Statewide Claim Services and Applegate Services, LLC which were provided


    to Safeco Insurance Company of Indiana. In essence, Safeco Insurance Company of Indiana failed to


    appreciate the significant weather-related damage to the various roofing systems on the property by


    relying on biased and outcome-oriented adjusters.


15. Defendant Safeco Insurance Company of Indiana wrongfully underpaid Plaintiff's claim and refused to


    issue a full and fair payment for the covered loss as was rightfully owed under the Policy.


16. Specifically, Defendant, independently and through its assigned adjuster, intentionally and lrnowingly


    conducted a substandard investigation of the Property. This is evidenced by Defendant's assigned


    adjuster's estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to


    place the Property in a pre-loss conditioti.


17. Defendant's estimate did not allow for adequate funds to cover the cost of repairs and therefore grossly


    undervalued all of the damages sustained to the Property. As a result of Defendant's conduct, Plaintiff's


    claim was intentionally and knowingly underpaid.



PZaintiffANWERALI RAJPARI's Original PetitionPage                                                              1 4
          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 10 of 23




18. Defendant Safeco Insurance Company of Indiana failed to perform its contractual duties to adequately


    compensate Plaintiff under the terms of the Policy. Specifically, Defendant refused to pay the full


   proceeds owed under the Policy. Due demand was made by Plaintiff for proceeds to be in an amount


   sufficient to cover the damaged Property.


19. As a result of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the professional


   services of McClenny Moseley & Associates, PLLC, who is representing Plaintiff with respect to these


    causes of action.


                                                 AGENCY

20. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing


    paragraphs.


21. All acts by Defendant Safeco Insurance Company of Indiana were undertaken and completed by its


    officers, agents, servants, employees, and/or representatives. All such acts were either done with the full


    authorization or ratification of Defendant Safeco Insurance Company of Indiana and/or were completed


    in its normal and routine course and scope of employment.


22. Defendant and Defendant's assigned adjuster's conduct constitutes multiple violations of the Texas


    Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this


    subsection are made actionable by TEX. INS. CODE § 541.151.


23. Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the


    defmition of a"person" as defined by the Texas Insurance Code. The term "person" is defined as "any


    individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,




PlaintiffANWERALI RAJPARI's Original PetitionPage                                                           15
          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 11 of 23




   fraternal benefit society, or other legal entity engaged in the business of insurance, including an agent,


   broker; adjusteror life and health insurance counselor." TEX. INS. CODE §541.002(2) (emphasis added);


   see also LibertyMutuallns. Co. Y. Gan-ison Contractors, Inc. 966 S.W.2d 482, 484 (Tex. 1998) (holding

    an insurance company employee to be. a person for the puipose of bringing a cause of action against them


    under the Texas Insurance Code and subjecting them to individual liability).


                                      B12EACH OF CONTRACT

24. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing


    paragraphs.


25. Defendant Safeco Insurance Company of Indiana's conduct constitutes a breach of the insurance contract


    made between Defendant Safeco Insurance Company of Indiana and Plaintiff. According to the Policy,


    which Plaintiff purchased, Defendant Safeco Insurance Company of Indiana had the absolute duty to


    investigate Plaintiff's damages, and pay Plaintiff policy benefits for the claims made due to the extensive


    storm-related damages.


26. As a result of the storm-related event, Plaintiff suffered exlreme weather-related damages. Despite


    objective evidence of weather related damages provided by Plaintiff and its representatives, Defendant


    Safeco Insurance Company of Indiana breached its contractual obligations under the Policy by failing to


    pay Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated


    with the subject loss event. As a result of this breacli, Plaintiff'has suffered additional actual and


    consequential damages.




PlaintffA1VWERALI RAJPARI's Original PetitionPage                                                             16
               Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 12 of 23




              VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PI2ACTICES ACT

     27. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing


         paragraphs.


     28. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that


         constitute violations of the Texas Deceptive Trade Practices Act ("DTPA"), which is codified in the Texas


         Business and Commerce Code ("TEX. BUS. & COM. CODE"), including but not limited to:


                       A. 'Using or employing an act or practice in violation of the Texas Insurance Code (§


                           17.50(a)(4));


                       B. Unreasonably delaying the investigation, adjustment, settlement offer and prompt


                           resolution of Plaintiff's claim (TEX. INS. CODE § 541.060(a)(2)-(5));


                       C. Failure to properly investigate Plaintiff s claim (§ 541.060(7)); and/or


                       D. Hiring and relying upon a biased adjuster, in this case Defendant's assigned adjuster, to


                           obtain a favorable, results-oriented report, and to assist Defendant in severely


                           underpaying and/or denying Plaintiff's damage claim (TEX. BUS. & COM. CODE §


                           17.46(31)).


     29. By Defendant Safeco Insurance Company of Indiana representing that they would pay the entire amount


--   -- -rieeded by Plaintiff to repair the damages caused by the weather-related event and then not doing so,


         Defendanthas violated §§ 17.46 (b)(5), (7), (12).




     PlaintiffANWERALI RAJPARI's Original PetitionPage                                                          1 7
               Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 13 of 23




     30. Defendant Safeco Insurance Company of Indiana has breached an express warranty that the damage


         caused by the storm-related event would be covered under Policy. This breach entitles Plaintiff to recover


         under §§ 17.46 (b) (12), (20); 17.50 (a)(2).


     31. Defendant Safeco Insurance Company of Indiana's actions, as described herein, are unconscionable in


         that Defendant took advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair


         degree.. Therefore, Defendant's unconscionable conduct gives Plaintiff the right to relief under §


         17.50(a)(3).


     32. Defendant Safeco Insurance Company of Indiana's conduct, acts, omissions, and failures, as described in


         this Original Petition, are unfair practices in the business of insurance and are in violation of § 17.50


         (a)(4).


     33. Plaintiff is a consumer, as defined under the DTPA, and relied upon these false, misleading, and/or


         deceptive acts and/or practices, made by Defendant Safeco Insurance Company of Indiana, to its


         detriment. As a direct and proximate result of Defendant's collective acts and conduct, Plaintiff has been


         damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which Plaintiff


         now sues. All of the aforementioned acts, omissions, and failures of Defendant are a producing cause of


         Plaintif£s damages which are described in this Original Petition.


--   34. Because Defendant's collective actions and conduct were committed knowingly and intentionally, in


         addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and


         additional penalty damages, in an amount not to exceed three times such actual damages. § 17.50(b)(1).




     PlaintffANWERALI RAJPARI's Original PetitionPage                                                            18
                 Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 14 of 23




     35. As a result of Defendant's unconscionable, misleading, and deceptive actions and conduct, Plaintiff has


         been forced to retain the legal services of the undersigned attorneys to protect and pursue these claims on


         its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary attorney's


         fees as permitted under § 17.50(d), as well as any other such damages to which Plaintiff may show itself


         to be justly entitled by law and in equity.


                            VIOLATIONS OF TIIE TEXAS INSURANCE CODE

     36. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foregoing


         paragraphs.


     37. Defendant and/or its assigned adjuster's actions constitute violations of the Texas Insurance Code ("TEX.


         INS. CODE"), Chapters 541 and 542, including but not limited to:


                       A. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the coverage


                           at issue (TEX. INS. CODE § 541.060(a)(1));


                       B. Failing to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of


                           a claim with respect to which the insurer's liability has become reasonably clear. (§


                           541.060(a)(2)(A));


                       C. Refusing, to pay a claim without conducting a reasonable investigation with respect to


-   — --    --     —       the claim (§ 541.060(a)(7));


                       D. Forcing Plaintiffs to file suit to recover amounts due under the policy by refusing to pay


                           all benefits due (§ 542.003(b)(5));




     PlaintffANWERALI RAJPARI's Original PetitionPage                                                             1 9
              Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 15 of 23




                     E. Engaging in false, misleading, and deceptive acts or practices under the DTPA


                         (§ 541.151(2));


                     F. Failing to pay a valid claim after receiving all reasonably requested and required items


                         from the insured. (§ 542.058(a)).


    3 8. By its acts, omissions, failures and conduct, Defendant Safeco Insurance Company of Indiana has engaged


        in unfair and deceptive acts and practices in the business of insurance. Plaintiff, the insured and


        beneficiary, has a valid claim as a result of its detrimental reliance upon Defendant Safeco Insurance


        Company of Indiana's unfair or deceptive acts or practices. § 541.151(2).


    39. Defendant's aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover arnounts due


        under the Policy, by offering substantially less than the amount ultimately recovered. Defendant refused


        to offer more than the grossly undervalued estimates prepared by Defendant Safeco Insurance Company


        of Indiana and/or Defendant's assigned adjuster, despite lrnowing the actual damages were much greater


        than what was offered. Defendant's continued refusal to offer compelled Plaintiff to file suit. § 542.003(5).


    40. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant


        Safeco Insurance Company of Indiana's actions and conduct were committed lrnowingly and


        intentionally, Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish


—       damages and additional penalty damages, in an amount not to exceed three times the amount of actual


        damages, for Defendant having knowingly, intentionally and/or negligently committed said actions and


        conduct. § 541.152.




    PlaintffANWERALI RAJPARI's Original PetitionPage                                                             1 10
              Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 16 of 23




    41. As a result of Defendant Safeco Insurance Company of Indiana's unfair and deceptive actions and


        conduct, Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect and


        pursue these claims on,its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and


        necessary attorney's fees as permitted under TEX. BUS. & COM. CODE § 17.50(d) or TEX. INS. CODE


        § 541.152 and any other such damages to which Plaintiff may show itself justly entitled by law and in


        equity.


                                  BREACH OF THE. COMMON LAW DUTY
                                    OF GOOD FAITH & FAIR DEALING

    42. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.


    43. From and after the time Plaintiff's claim was presented to Defendant Safeco Insurance Company of


        Indiana, the liability of Defendant to pay the full claim in accordance with the terms of the Policy was


        more than reasonably clear. However, Defendant has refused to pay Plaintiff in full, despite there being


        no basis whatsoever on which a reasonable insurance company would have relied on to deny full payment.


-       Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealing. See Viles


        v. SecurityNationallns. Co., 788 S.W.2d 566, 567 (Tex. 1990) (holding that an insurer has a duty to its

        insureds to "investigate claims thoroughly and in good faith" and an insurer can only deny a claim after a


        thorough investigation shows that there is a reasonable basis to deny that claim).


    44. For the breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory


        damages, including all forms of loss resulting from Defendant's breach of the duty, such additional costs,


        economic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or exemplary damages


        for emotional distress.


    PlaintiffANWERALI RAJPARI's Original PetitionPage                                                           1 11
                   Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 17 of 23




                                                        KNOWLEDGE

         45. Each of the acts described above, together and singularly, were done "knowingly" and "intentionally," as


             the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiff's damages


             described herein..

                                                          il A M A(`_T, C

         46. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the


             producing causes of the• damages sustained by Plaintiff.


         47. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which is the amount


             of Plaintiff s claim, together with attorney's fees.


         48. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to


             actual damages, which include the loss of the benefit that should have been paid pursuant to the Policy,


             court costs and attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for three


             times Plaintiff's actual damages. TEX. INS. CODE § 541.152.


         49. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the


             amount of Plainfiff s claim, interest on the claim at the rate of eighteen (18) percent per year, together


     I       with attomey's fees. § 542.060.


_   __   50._ For br.each of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory


             damages, including all forms of loss resulting from the insurer's breach of duty, such as additional costs,


             econonuc hardship, losses due to nonpayment of the amount the insurer owed, and/or exemplary damages


             for emotional distress.




         PlaintiffA1VWERALI RAJPARI's Original PetitionPage                                                             1 12
          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 18 of 23




51. For the prosecution and collection of this claim, Plaintiff has been compelled to engage the services o f the


    law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum for


    the reasonable and necessary services of Plaintiff's attomeys in the preparation and trial of this action,


    including any appeals to the Court of Appeals and/or the Supreme Court of Texas.


52. Defendant's acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff


    seeks an amount in excess of the minimum jurisdictional limits of this Court.


53. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,


    expenses, pre judgment interest, and attorney's fees, (in excess of $250,000.00 but less than


    $1,000,000.00).


                             ADDITIONAL DAMAGES & PENALTIES

54. Defendant's conduct was committed knowingly and interitionally. Accordingly, Defendant is liable for


    additional damages under the DTPA, TEX. BUS. & COM. CODE § 17.50(b)(1), as well as all operative


    provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under


    TEX. INS. CODE § 542.060.


                                           ATTORNEY'S FEES

55. In addition, Plaintiff is entitled to all reasonable and necessary attomey's fees pursuant to the Texas


    Insurance_Code, DTPA, and TEX. CIV. PRAC. & REM. CODE §§ 38.001-.005.


                                         COMPEL MEDIATION

56. Pursuant to TEX. INS. CODE § 541.161 and TEX. BUS. & COM. CODE § 17.5051, Plaintiff requests


    that Defendant be made to mediate no later than the 30th day of the signed order, following the 90th day


    after the date for which this pleading for relief is served upon Defendant.

PlaintiffANWERALI RAJPARI's Original PetitionPage                                                            1 13
          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 19 of 23




                                              IIrl-,VL~]~1~I:~`n7

57. Plaintiff demands a jury trial, consisting of citizens residing in Bexar County, Texas, and tenders the


    appropriate fee with this Original Petition.


                                               CONCLUSION

58. Plaintiff prays that judgment be entered against Defendant Safeco Insurance Company of Indiana and that


    Plaintiff be awarded all of its actual damages, consequential damages, prejudgment interest, additional


    statutory damages, post judgment interest, reasonable and necessary attorney's fees, court costs and for


    all such other relief, general or specific, in law or in equity, whether pled or un-pled within this Original


    Petition.


                                                   PRAYER
        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to which it


is due as a result of the acts of Defendant Safeco Insurance Company of Indiana, and for all such other relief


to which Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests the award of treble


damages under the Texas Insurance Code, attorney's fees for the trial and any appeal of this lawsuit, for all


costs of Court on its behalf expended, for pre judgment and post judgment interest as allowed by law, and for


any other and further relief; either at law or in equity, to which Plaintiff may show itself to be justly entitled.




PlaintffANWERALI RAJPARI's Original PetitionPage                                                               1 14
        Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 20 of 23




                                           RESPECTFULLY SUBMITTED,

                                           /Q/ FwGPda oToel~e

                                           MGCLENNY MOSELEY & ASSOCIATES, PLLC
                                          Brenda Owoeye
                                          TX State Bar No. 24102317
                                          James M. McClenny
                                          TX State Bar No. 24091857
                                          J. Zachary Moseley
                                          TX State Bar No. 24092863
                                          516 Heights Boulevard
                                          Houston, Texas 77007
                                          Principal Office No. (713) 334-6121
                                          Facsimile: (713) 322-5953
                                          Brenda@mma-pllc.com
                                          ATTORNEYS FOR PLAINTIFF




PZaintiffANWERALI RAJPARI's Original PetitionPage                               1 15
                                   Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 21 of 23

                                                                                                                         U.S.POSTAGE>>PITNEYBOWES
                                                                                                                 r}~•s
                 E Op~
                     ~tn
                                                                                                                         ZI~P~78204          ~a ©
                                                                                                       'e'   ~           02 4W      $
                                                                                                                    `.   0000350931MAR.04.2021
             ~IT OF $~
                                        7020 L290 000z .e7. 6320
     Mary Angie Garcia
     Bexar County District Clerk
     101 W. Nueva, Suite 217
     San Antonio, Texas 78205                    C%OECORPORATIONESERUICEYCOMPANYIRNR
                                                 211 E 7TH ST 620
     RETURN SERVICE REQUESTED M                  RUSTIN, fX 78701-3218
                                                 2021CI03696   3/3/2021   CITCM   RLEXRNDRfi JOHNSON




~~
FILED
3/31/2021 12:12 PM          Case   5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 22 of 23
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West


                                                CAUSE NO. 2021CI03696

               ANWERALI RAJPARI                               §               IN THE DISTRICT COURT
                   Plaintiff,                                 §
                                                              §
               v.                                             §                BEXAR COUNTY, TEXAS
                                                              §
               SAFECO INSURANCE COMPANY OF                    §
               INDIANA                                        §
                    Defendant.                                §               225TH JUDICIAL DISTRICT


                          DEFENDANT SAFECO INSURANCE COMPANY OF INDIANA’S
                                         ORIGINAL ANSWER


                      Defendant,      SAFECO    INSURANCE          COMPANY     OF    INDIANA       (hereinafter

             “Defendant”), files this Original Answer and would respectfully show the Court as follows:

                                                             I.

                      Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies the allegations

             contained in the Original Petition, and any amendments and supplements thereto, and demands

             strict proof by a preponderance of the evidence as required by Texas law.

                                                             II.

                                                         PRAYER

                      Safeco Insurance Company of Indiana, Defendant, respectfully prays that Anwerali

             Rajpari, Plaintiff, take nothing by reason of their suit herein, and that Safeco Insurance Company

             of Indiana recover its costs.




                                                             1
          Case 5:21-cv-00365 Document 1-2 Filed 04/09/21 Page 23 of 23




                                                   Respectfully submitted,

                                                   LINDOW ▪ STEPHENS ▪ TREAT LLP




                                                   By:     ______________________________
                                                           David R. Stephens
                                                           State Bar No. 19146100
                                                           Rebecca M. Rábago
                                                           State Bar No. 24042442
                                                           One Riverwalk Place
                                                           700 N. St. Mary’s St., Suite 1700
                                                           San Antonio, Texas 78205
                                                           (210) 227-2200 (telephone)
                                                           (210) 227-4602 (facsimile)
                                                           dstephens@lstlaw.com
                                                           rrabago@lstlaw.com

                                                           Counsel for Defendant

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Defendant Original Answer
was served by electronic service on the 31st day of March 2021, upon the following counsel of
record:

Robert V. Mongole
State Bar No.: 24098124
James M. McClenny
State Bar No. 24091857
J. Zachary Moseley
State Bar No. 24092863
MCCLENNEY MOSELEY & ASSOCIATES
516 Heights Blvd.
Houston, TX 77007
(844) 662-7552 ( Telephone)
(713) 322-5953 ( Fax)
robert@mma-pllc.com




                                                           ______________________________
                                                           Rebecca M. Rabago


                                               2
